Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 30-31, and 33-49, as orginally filed 02 DEC. 2022, are pending and have been considered as follows; the objections to the drawings have been reconsidered in view of Applicant's remarks:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
02 DEC. 22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 30-31 and 33-49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Cl. 30 ln. 5; Cl. 45 ln. 5: after “providing” the recitation “primary structural rigidity” is not supported by the original disclosure.  The disclosure fails to describe "primary".  This is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 30-31 and 33-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 30 ln. 5; Cl. 45 ln. 5: after “providing” the recitation “primary structural rigidity” is vague, indefinite, and confusing as being unclear having not been disclosed in the specification as filed, making it unclear what this recitation means. The specification did not provide for "primary", making it unclear what this recitation means. 

Claims 31, 33-44, and 46-49 though not particularly referenced in this section are nonetheless rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 30-31, 34-35, 37, 43-46, and 49 rejected under 35 U.S.C. 103 as being unpatentable over Majnaric et al. US 5553430 A (Majnaric).
As per claim 30 Majnaric teaches a building structure ("Building Structures", title) comprising: 
a wall (wall with panels 24 and column connectors 20, right side, FIG. 17), the wall (wall with panels 24 and column connectors 20, right side, FIG. 17) comprising: 
inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5); 
a support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25) comprising one or more rigid components positioned between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5), the support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25) providing primary structural rigidity of the wall (wall with panels 24 and column connectors 20, right side, FIG. 17) without a filler in a space between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5); and 
a quantity of low-density cellular lightweight concrete (CLC)(see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) which substantially fills the space between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5), the CLC (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) and acting as an insulating material (see "concrete may be introduced" 6:28; this is recgonized as "acting as an insulating material" at least somewhat as broadly claimed) for the wall (wall with panels 24 and column connectors 20, right side, FIG. 17) rather than as a structural or supporting material; 
wherein: the building structure further comprises a ceiling or a floor (floor panels 34, FIG. 17), which forms part of the same storey of the structure as the wall (wall with panels 24 and column connectors 20, right side, FIG. 17), wherein the floor (floor panels 34, FIG. 17) or ceiling comprises at least one face surface (see at least one upper or lower face of 34, FIG. 17), and the floor (floor panels 34, FIG. 17) or ceiling contains a quantity of low-density (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) which forms a unitary, continuous and unbroken (see "continuous pour operation" 6:28; this is recognized as teaching "unitary, continuous and unbroken" as broadly claimed) quantity of (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) along with the (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) which is within the wall (wall with panels 24 and column connectors 20, right side, FIG. 17).  
Majnaric fails to explicitly disclose:
having a density of less than 200 kg/m3
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach the density of the concrete to be any value —including less than 200 kg/m3—, so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concrete of Majnaric by substituting the density as claimed in order to provide a lighter wall

As per claim 31 Majnaric teaches the limitation according to claim 30, wherein the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5) of the wall (wall with panels 24 and column connectors 20, right side, FIG. 17) are substantially parallel with each other (see "substantially parallel", FIG. 17).  

As per claim 34 Majnaric teaches the limitation according to claim 30, wherein the low density CLC (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) substantially fills ("interconnected on-site and subsequently filled with concrete" 1:45) the space between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5) over the entire height of the wall (wall with panels 24 and column connectors 20, right side, FIG. 17).  

As per claim 35 Majnaric teaches the limitation according to claim 30, wherein the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5) are attached to, and supported by (see FIG. 17), the support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25).  

As per claim 37 Majnaric teaches the limitation according to claim 30, wherein the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5) are each formed from a plurality of sheets (see FIG. 15; note plurality of panel skins 26 (unidentified) spaced about connector 10; this is considered exemplary).  

As per claim 43 Majnaric teaches the limitation according to claim 30, wherein the building structure comprises two or more walls (see wall with panels 24 and column connectors 20, right side, FIG. 17; this is considered exemplary), each comprising inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5), a support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25) comprising one or more rigid components (see 72 adjacent a series central componentes between proximal and distal panels 24 and 44, FIG. 19; these are recognized "one or more rigid components" as broadly claimed) positioned between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5), and 
a quantity of low-density cellular lightweight concrete (CLC) (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) which substantially fills the space between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5), and wherein the floor (floor panels 34, FIG. 17) or ceiling contains a quantity of low-density CLC (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) which forms a unitary, continuous and unbroken (see "continuous pour operation" 6:28; this is recognized as teaching "unitary, continuous and unbroken" as broadly claimed) quantity of CLC (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) along with the CLC (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) which is within the walls (see wall with panels 24 and column connectors 20, right side, FIG. 17; this is considered exemplary).  

As per claim 44 Majnaric teaches the limitation according to claim 30 and further discloses a building structure comprising two or more stories (see FIG. 19; note the spaces above and below slab 64 are considered two stories), each including a wall and a floor (floor panels 34, FIG. 17) or ceiling as recited in claim 30.  

As per claim 45 Majnaric teaches a method of forming a building structure, the method comprising: providing inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5) for a wall; providing a support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25), comprising one or more rigid components (see 72 adjacent a series central componentes between proximal and distal panels 24 and 44, FIG. 19; these are recognized "one or more rigid components" as broadly claimed) positioned between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5), the support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25) providing primary structural rigidity of the wall without a filler in a space between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5); providing one or more further face (inner and outer wall panels 24, FIG. 17; see also FIG. 5) surfaces to define a ceiling space, above the wall, or a floor (floor panels 34, FIG. 17) space, below the wall; and providing insulation for the wall by pouring a quantity of low-density CLC (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) into the space between the inner and outer face surfaces (inner and outer wall panels 24, FIG. 17; see also FIG. 5), and into the ceiling space or the floor (floor panels 34, FIG. 17) space, so that the wall is filled ("interconnected on-site and subsequently filled with concrete" 1:45) and the ceiling space or floor (floor panels 34, FIG. 17) space is filled, or partially filled, with the low-density (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) in one operation.  
Majnaric fails to explicitly disclose:
having a density of less than 200 kg/m3 
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach the density of the concrete to be any value —including less than 200 kg/m3—, so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concrete of Majnaric by substituting the density as claimed in order to provide a lighter wall

As per claim 46 Majnaric teaches the limitation according to claim 45, wherein the method comprises: attaching the outer (inner and outer wall panels 24, FIG. 17; see also FIG. 5; these are recognized as "attached") face surface to the support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25); and attaching the inner (inner and outer wall panels 24, FIG. 17; see also FIG. 5; these are recognized as "attached") face surface to the support structure (see "rebar 72 is positioned to provide the most structural integrity." 5:25).  

As per claim 49 Majnaric teaches the limitation according to claim 45, further comprising the step of providing one or more additional face surfaces for one or more further walls (see wall with panels 24 and column connectors 20, right side, FIG. 17; this is considered exemplary); and pouring the quantity of low-density (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) so that the one or more further walls (see wall with multiple panels 24 and column connectors 20, right side, FIG. 17; this is considered exemplary) are substantially filled, and the ceiling space or floor (floor panels 34, FIG. 17) space is filled, or partially filled, with the low- density (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28; this is recognized as relatively "low-density cellular lightweight concrete" as broadly claimed because it can be poured) in one operation.

Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Majnaric in view of Jones, Jr. et al. US 5473849 A (Jones).
As per claim 33 Majnaric teaches the limitation according to claim 30 but fails to explicitly disclose:
the face surfaces are formed from glass fibre reinforced board.  
Jones teaches an obvious material capable of serving as a face surface, specifically:
the face surfaces are formed from glass fibre reinforced board (see " fiberglass reinforced cement boards 8, 8, FIG. 4").
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Majnaric by substituting the face surfaces as taught by Jones as an obvious design choice in order to provide a wall with greater insulative properties. 

Claim 36, 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Majnaric in view of Rossin et al. US 4508308 A (Rossin).
As per claim 36, 38-39 Majnaric teaches the limitation according to claim 35 and 37 but fails to explicitly disclose:
the face surfaces are spaced apart from the support structure, to provide a gap between the support structure and each of the face surfaces;
the face surfaces are spaced apart from the support structure, to provide a gap between the support structure and each of the face surfaces, wherein the support structure comprises a series of spaced-apart supports, and each sheet is attached to at least one of the supports; and 
each support has an inner side and an outer side, sheets of the inner face surface are attached to the inner side and sheets of the outer face surface are attached to the outer side. 
Rossin teaches an additional support capable of being incorporated in the assembly of Jones in view of Majnaric in a spaced manner from the face surfaces to provide a gap, specifically:
the face surfaces are spaced apart from the support structure (latticework elements 10, FIG. 8), to provide a gap between the support structure and each of the face surfaces (see gap between panels 53, left and right, FIG. 8);
the face surfaces are spaced apart from the support structure (latticework elements 10, FIG. 8), to provide a gap between the support structure and each of the face surfaces (see gap between panels 53, left and right, FIG. 8), wherein the support structure comprises a series of spaced-apart supports (10, 10, FIG. 8), and each sheet is attached to at least one of the supports (see "attached" at elements 56, 57, FIG. 8); and 
each support has an inner side and an outer side, sheets of the inner face surface are attached to the inner side and sheets of the outer face surface are attached to the outer side (see inner and outer attached as claimed, see FIG. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Majnaric by including the latticework elements as taught by Rossin in order to rigidify the assembly because doing so would preserve the life of the assembly.

Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majnaric in view of SalahUddin US 5371990 A.
As per claim 40 Majnaric teaches the limitation according to claim 37, but fails to explicitly disclose:
wherein each sheet has widened regions at opposing edges thereof, with a narrower region between the widened regions; and 
each sheet has widened regions at each of its edges.
SalahUddin teaches such widened regions, specifically:
wherein each sheet (lower vertical flanges 212, 212, FIG. 25) has widened regions (vertically extending flange 220, 220, left and right side, FIG. 25) at opposing edges thereof, with a narrower region (see "narrower" regions, left and right, proximate character 216, FIG. 25) between the widened regions; and 
each sheet has widened regions (see wider regions towards the top of FIG. 25) at each of its edges.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Majnaric by including the widened and narrower regions as taught by SalahUddin in order to form a channel for receiving material.

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Majnaric in view of Gibson et al. US 4342180 A (Gibson).
As per claim 42 Majnaric teaches the limitation according to claim 30 but fails to explicitly disclose:
wherein the support structure is entirely or substantially formed from light gauge steel (LGS). 
Gibson teaches such an obvious material, specifically:
wherein the support structure is entirely or substantially formed from light gauge steel ("light gauge steel, preferably 20 gauge" 3:37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Majnaric by substituting the light gauge steel as taught by Gibson in order to form a lighter structure because this would expedite assembly of the structure by requiring smaller machinery to handle the components.

Claim 47-48 rejected under 35 U.S.C. 103 as being unpatentable over Majnaric in view of Henriquez US 8276332 B2.
As per claim 47 and 48 Majnaric teaches the limitation according to claim 46, but fails to explicitly disclose:
the step, after the step of attaching the outer face surface to the support structure, but before the step of attaching the inner face surface to the support structure, of installing components of one or more service, such that, once the step of attaching the inner face surface to the support structure has been completed, the components of the one or more service are located between the inner and outer face surfaces;
wherein the components of the one or more service include one or more of power cables, water pipes, data cables, and ventilation components. 
Henriquez teaches such a use of a wall cavity, specifically:
the step, after the step of attaching the outer face surface to the support structure, but before the step of attaching the inner face surface to the support structure, of installing components of one or more service, such that, once the step of attaching the inner face surface to the support structure has been completed, the components of the one or more service are located between the inner and outer face surfaces (see 900, 950, C1, C2, FIG. 32);
wherein the components of the one or more service include one or more of power cables, water pipes, data cables, and ventilation components (see 900, 950, C1, C2, FIG. 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Majnaric by including the utilities as taught by Henriquez in order to provide services to the structure.

Response to Arguments
Applicant’s arguments with respect to claim 30-31, 33-49 have been considered but are moot because the arguments do not apply to any of the combination of references being used in the current rejection.
As per the argument (p. 10):
Such a rejection would ignore the full language of the claims as amended, including “CLC having a density of less than 200 kg/m3 and acting as an insulating material for the wall rather than as a structural or supporting material.”
and
 the Office cannot rely on Official Notice as the “principal evidence” upon which a rejection is based, which would be the case if Official Notice was used to replace actual evidence of a teaching of all the elements of claim 30 to remedy the acknowledged teaching deficiencies of the cited references.
the Examiner submits in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a skilled artisan would be easonably motivated to try a CLC having a lighter density in pursuit of improved thermal insulation.
As per Applicant’s supposition that core of Majnaric provides primary structural rigidity, the Examiner notes the structural elements of FIG. 17 (described as "The number 100 serves to designate the structure 98 with an additional aligning wall cap 80 applied to the assembly thereof and interconnecting with the wall cap 58 and floor panels 34. As illustrated, rebar 72 further extends through the openings 88, 90 to further provide for interconnection of the resultant concrete columns and headers when concrete is introduced into…" 6:16) provide at least some level of "primary structural rigidity" because they are intended to remain in place until concrete is introduced thereto.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635